Name: Commission Regulation (EC) No 2279/2002 of 19 December 2002 amending Regulation (EC) No 174/1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  tariff policy
 Date Published: nan

 Avis juridique important|32002R2279Commission Regulation (EC) No 2279/2002 of 19 December 2002 amending Regulation (EC) No 174/1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products Official Journal L 347 , 20/12/2002 P. 0031 - 0031Commission Regulation (EC) No 2279/2002of 19 December 2002amending Regulation (EC) No 174/1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Regulation (EC) No 509/2002(2), and in particular Article 26(3) thereof,Whereas:(1) Commission Regulation (EC) No 174/1999(3), as last amended by Regulation (EC) No 1472/2002(4), lays down special detailed rules for the application of Council Regulation (EEC) No 804/68(5) as regards export licences and export refunds in the case of milk and milk products. In order to ensure the smooth operation of the export refund arrangements and reduce the risk of speculative applications and disturbances of the arrangements for certain milk products, given the market situation, the period of validity of export licences should be reduced and the security laid down in that Regulation should be increased.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 174/1999 is amended as follows:1. Article 6(a) is replaced by the following:"(a) the end of the second month following issue in the case of products falling within CN code 0402 10;";2. Article 9(b) is replaced by the following:"(b) 40 % for products covered by CN code 0402 10;".Article 2This Regulation shall enter into force on 20 December 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 December 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 79, 22.3.2002, p. 15.(3) OJ L 20, 27.1.1999, p. 8.(4) OJ L 219, 14.8.2002, p. 4.(5) OJ L 148, 28.6.1968, p. 13.